

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.




«Letter_Date»


CONFIDENTIAL TO: «First_Name» «Last_Name»
You have been granted Restricted Stock Units under the Steelcase Inc. Incentive
Compensation Plan (the "Plan"). Each Restricted Stock Unit provides for the
issuance of one (1) share of Class A common stock (a "Share") in accordance with
the terms and conditions of this Award Agreement.
This Award Agreement provides additional information regarding your rights under
the Plan and your Award. A copy of the Plan has already been provided to you. If
there is any inconsistency between this Award Agreement and the Plan, the Plan
controls. Capitalized terms used in this Award Agreement are defined in the Plan
or defined hereunder. For purposes of this Award Agreement, "Employer" shall
mean the Company or any Affiliate that employs you on the applicable date (to
the extent that you are not directly employed by the Company).
Overview of Your Award
1.
Type of Award: Restricted Stock Unit, as permitted under Article 11 of the Plan
("Restricted Stock Unit").



2.
Number of Restricted Stock Units Granted under this Award: «Units»



3.
Grant Date: «Grant_Date»



4.
Period of Restriction: Subject to the terms of the Plan and section 5 below, the
Restricted Stock Units granted under this Award Agreement will vest as follows:

«Units» Units on «Restriction_End_Date»
Each vesting date above shall be referred to as the applicable "Release Date".
The period that you hold your Restricted Stock Units prior to the applicable
Release Date shall be referred to as the applicable Period of Restriction.
5.
Vesting Upon Death, Disability, Retirement Eligibility or Termination without
Cause:

a.
Death. Your Restricted Stock Units will become fully vested if you die while an
Employee after six (6) months from the Grant Date.

b.
Disability. Your Restricted Stock Units will become fully vested if you become
Disabled while an Employee after six (6) months from the Grant Date. A
"Disability" or "become Disabled" means that, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, you are unable to engage in any substantial gainful activity or are
receiving income replacement benefits under an accident and health plan covering
employees of the Company and its Affiliates for a period of not less than three
(3) months.

c.
Retirement Eligibility. Your Restricted Stock Units will become fully vested in
the event you become Retirement Eligible during the Restriction Period and the
Company will issue you one (1) Share of the Company for each vested Restricted
Stock Unit as soon as practicable following the applicable Release Date (and not
when you become Retirement Eligible or on the date of Retirement), but in no
event more than 60 days following the applicable Release Date. "Retirement
Eligible" means your age plus years of continuous service with the Company and


1

--------------------------------------------------------------------------------



its Affiliates total 80 or more and "Retirement" means your employment is
terminated following becoming Retirement Eligible.
d.
Termination without Cause. Your Restricted Stock Units will become fully vested
if you are terminated without Cause by the Company or your Employer (a
"Termination without Cause"); provided, that such termination of employment
constitutes a "separation from service" under Section 409A of the Code.



6.
Change in Control: Upon a Change in Control, this Award shall be treated in
accordance with Article 16 of the Plan.



7.
Payment: Except as provided in sections 5(c) and 6, upon the vesting of your
Restricted Stock Units, the Company will issue you one (1) Share of the Company
for each vested Restricted Stock Unit as soon as practicable, but in no event
more than 60 days following the date of vesting. In all cases, the date the
Shares are issued to you with respect to your Restricted Stock Units is referred
to as the "Transfer Date".



8.
Transfer: The Restricted Stock Units granted under the Plan are not
transferable.



9.
Voting Rights and Dividend-Equivalents:

a.
No Voting Rights. You are not the owner of record of the Share underlying your
Restricted Stock Units until the applicable Transfer Date and accordingly, you
will have no voting rights on such Shares.

b.
Cash Dividend-Equivalents. You will receive a cash payment equal to any cash
dividends that the Company declares and pays with respect to the Shares
underlying your outstanding Restricted Stock Units granted under this Award. The
Company shall pay such cash dividend-equivalents at such time or times as it
determines in its sole discretion; provided, the Company shall pay any cash
dividend-equivalents within the calendar year in which the cash
dividend-equivalent is declared.

c.
Stock Dividend-Equivalents. You will be entitled to be credited with
dividend-equivalents in the form of Shares of the Company with respect to your
outstanding Restricted Stock Units, calculated as follows: on each date that a
stock dividend is paid by the Company while your Restricted Stock Units are
outstanding, you will be credited with an additional number of Restricted Stock
Units equal to the number of whole Shares that would have been issued with
respect to your outstanding Restricted Stock Units had the Restricted Stock
Units been issued as Shares. The additional Restricted Stock Units credited
under this paragraph will be subject to the same terms and conditions applicable
to your Restricted Stock Units originally granted under this Award Agreement,
including, without limitation, for purposes of crediting of additional
dividend-equivalents.



10.
Forfeiture of Awards:

a.
Your Restricted Stock Units will be forfeited if, during the applicable Period
of Restriction, you cease to be an Employee for any reason, except as set forth
in sections 5 and 6 of this Award Agreement.

b.
If you engage in any Competition (as defined in the Plan and determined by the
administrative committee in its discretion)

(i)
before the applicable Transfer Date, you will forfeit all outstanding Restricted
Stock Units granted under this Award Agreement, or

(ii)
between the applicable Transfer Date, and the first anniversary of the
applicable Transfer Date, you must return to the Company all Shares that have
been issued to you pursuant to this Award Agreement and you will forfeit all
outstanding Restricted Stock Units, if any, granted under this Award Agreement.
For purposes of the foregoing, you expressly and explicitly authorize the
Company to issue instructions, on your behalf, to any brokerage firm and/or
third party service provider engaged by the


2

--------------------------------------------------------------------------------



Company to hold your Shares and other amounts acquired under the Plan to
re-convey, transfer or otherwise return such Shares and/or other amounts to the
Company.
11.
Tax Withholding: Regardless of any action the Company or your Employer takes
with respect to any or all income tax (including U.S. federal, state and local
taxes and/or non-U.S. taxes), social insurance, payroll tax, payment on account
or other tax-related withholding ("Tax-Related Items"), you acknowledge that the
ultimate liability for all Tax-Related Items legally due by you is and remains
your responsibility and that the Company and your Employer: (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including the grant
of Restricted Stock Units, the vesting of Restricted Stock Units, the subsequent
sale of any Shares acquired at vesting and the receipt of any dividends or
dividend equivalents; and (b) do not commit to structure the terms of the grant
or any aspect of the Restricted Stock Units to reduce or eliminate your
liability for Tax-Related Items.



Prior to the delivery of Shares upon the vesting of your Restricted Stock Units,
if your country of residence (and/or the country of employment, if different)
requires withholding of Tax-Related Items, the Company shall withhold a
sufficient number of whole Shares otherwise issuable upon the vesting of the
Restricted Stock Units that have an aggregate Fair Market Value sufficient to
pay the Tax-Related Items required to be withheld with respect to the Shares or
such amount that will not cause adverse accounting consequences for the Company
and is permitted under applicable withholding rules promulgated by the Internal
Revenue Service or another governmental entity. The cash equivalent of the
Shares withheld will be used to settle the obligation to withhold the
Tax-Related Items. Alternatively, your Employer may withhold the Tax-Related
Items required to be withheld with respect to the Shares in cash from your
regular salary and/or wages or any other amounts payable to you.
If you relocate to another jurisdiction during the lifetime of your Restricted
Stock Units, you will be responsible for notifying the Company of such
relocation and shall be responsible for compliance with all applicable tax
requirements. If you are subject to taxation in more than one jurisdiction, you
acknowledge and agree that the Company and your Employer may be required to
withhold or account for Tax-Related Items in more than one jurisdiction. By
accepting this grant of Restricted Stock Units, you expressly consent to the
withholding of Shares and/or withholding from your regular salary and/or wages
or other amounts payable to you as provided for hereunder. All other Tax-Related
Items related to the Restricted Stock Units and any Shares delivered in payment
thereof are your sole responsibility.
12.
Administration: This Award Agreement and your rights hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee or its
designee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Award
Agreement, as it determines in its sole discretion, all of which will be binding
upon you.



13.
Amendment: This Award Agreement may be amended or modified by the Committee as
long as the amendment or modification does not materially adversely affect your
Award. Notwithstanding anything to the contrary contained in the Plan or in this
Award Agreement, to the extent that the Company determines that the Restricted
Stock Units are subject to Section 409A of the Code and fail to comply with the
requirements of Section 409A of the Code, the Company reserves the right to
amend, restructure, terminate or replace the Restricted Stock Units in order to
cause the Restricted Stock Units to either not be subject to Section 409A of the
Code or to comply with the applicable provisions of such section.




3

--------------------------------------------------------------------------------



14.
Code Section 409A: The intent of the parties is that payments and benefits under
this Award Agreement comply with Section 409A of the Code to the extent subject
thereto, and, accordingly, to the maximum extent permitted, this Award Agreement
shall be interpreted and be administered to be in compliance therewith. Any
payments described in this Award Agreement or the Plan that are due within the
"short-term deferral period" as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable law requires otherwise.



15.
No Guarantee of Employment: Nothing in this Award Agreement or the Plan is
intended to constitute or create a contract of employment with the Company, any
of its Affiliates or your Employer. Moreover, neither this Award Agreement nor
the Plan shall confer upon you any right to continuation of employment with the
Company or your Employer, nor shall this Award Agreement or Plan interfere in
any way with the Company's right or your Employer's right to terminate your
employment at any time. Furthermore, neither the Award Agreement nor the Plan is
part of your employment contract with the Company or your Employer, if any. The
Plan and any awards granted thereunder are managed at the discretion of the
Company and/or the Committee. The terms and conditions of future awards, if any,
will be determined by the Company and/or the Committee if and when such new
awards are to be made.



16.
Commercial Relationship: To the extent you are not directly employed by the
Company, you expressly recognize that your participation in the Plan and the
Company's grant of the Restricted Stock Units does not create an employment
relationship between you and the Company. You have been granted the Restricted
Stock Units as a consequence of the commercial relationship between the Company
and your Employer, and your Employer is your sole employer. Based on the
foregoing, (a) you expressly recognize the Plan and the benefits you may derive
from participation in the Plan do not establish any rights between you and your
Employer, (b) the Plan and the benefits you may derive from participation in the
Plan are not part of the employment conditions and/or benefits provided by your
Employer, and (c) any modifications or amendments of the Plan by the Company, or
a termination of the Plan by the Company, shall not constitute a change or
impairment of the terms and conditions of your employment with your Employer.



17.
Acknowledgment of Nature of Plan and Restricted Stock Units: In accepting the
Restricted Stock Units, you acknowledge that:

a.
The Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan and this Award Agreement;

b.
The grant of Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units even if Restricted
Stock Units have been awarded repeatedly in the past;

c.
All decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

d.
The terms and conditions of future awards, if any, will be determined by the
Company and will be reviewed and communicated to you if and when new grants are
to be made;

e.
Your participation in the Plan is voluntary;

f.
The value of the Restricted Stock Units is an extraordinary item of compensation
that is outside the scope of your employment contract, if any;

g.
Restricted Stock Units are not part of normal or expected compensation or
wages/salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services to the Company, its Affiliates or your Employer;

h.
The future value of the underlying Shares is unknown and cannot be predicted
with certainty;

i.
If you receive Shares, the value of such Shares acquired may increase or
decrease in value; and


4

--------------------------------------------------------------------------------



j.
In consideration of the grant of the Restricted Stock Unit, no claim or
entitlement to compensation or damages shall arise from termination of the
Restricted Stock Unit or diminution in value of the Restricted Stock Unit or
Shares acquired under the Restricted Stock Unit resulting from termination of
your service with the Company and its Affiliates (for any reason whatsoever and
whether or not in breach of local labor laws) and you irrevocably release the
Company and its Affiliates from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by agreeing to this Award Agreement, you
shall be deemed irrevocably to have waived your entitlement to pursue such
claim.



18.
Consent To Transfer Personal Data: The Company and your Employer hereby notify
you of the following in relation to your personal data and the collection,
processing, storage and transfer of such data in relation to the grant of the
Restricted Stock Units and your participation in the Plan pursuant to applicable
personal data protection laws. The collection, processing, storage and transfer
of your personal data is necessary for the Company's administration of the Plan
and your participation in the Plan, and your denial and/or objection to the
collection, processing, storage and transfer of personal data may affect your
ability to participate in the Plan. As such, you voluntarily acknowledge,
consent and agree (where required under applicable law) to the collection, use,
processing, storage and transfer of personal data as described herein.

The Company and your Employer hold certain personal information about you,
including (but not limited to) your name, home address and telephone number,
date of birth, social security number, national or social insurance number, or
other employee identification number, salary, nationality, job title, any Shares
or directorships held in the Company, details of all Restricted Stock Units or
any other entitlement to Shares awarded, canceled, purchased, vested, unvested
or outstanding in your favor for the purpose of managing and administering the
Plan ("Data"). The Data may be provided (or may have been provided initially) by
you and then transferred from your Employer to the Company or collected, where
lawful, from third parties, and the Company and your Employer will process the
Data for the exclusive purpose of implementing, administering and managing your
participation in the Plan. The data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in your country of residence. Data processing operations will be
performed minimizing the use of personal and identification data when such
operations are unnecessary for the processing purposes sought. The Data will be
accessible within the Company's organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for your participation in the Plan.
The Company and your Employer will transfer Data as necessary for the purpose of
implementation, administration and management of your participation in the Plan,
and the Company and your Employer may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located in the European Economic
Area, the United States or elsewhere throughout the world and have all committed
towards the Company to handle any Data held in relation to the Plan according
either to the safe-harbor principles or European Union data protection
recommendations. You hereby authorize (where required under applicable law) the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares on your behalf to a broker or other third party with whom you may elect
to deposit any Shares acquired pursuant to the Plan.
You may, at any time, exercise your rights provided under applicable / personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b)

5

--------------------------------------------------------------------------------



verify the content, origin and accuracy of the Data, (c) request the
integration, update, amendment, deletion or blockage (for breach of applicable
laws) of the Data and (d) oppose, for legal reasons, the collection, processing
or transfer of the Data that is not necessary or required for the
implementation, administration and/or operation of the Plan and your
participation in the Plan. You may seek to exercise these rights by contacting
the Company's human resources department or the local HR manager of your
Employer.
19.
Electronic Delivery: The Company may, in its sole discretion, decide to deliver
any documents related to the Restricted Stock Unit and participation in the Plan
(or future Restricted Stock Units that may be granted under the Plan) by
electronic means, or request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, agree to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.



20.
Private Offering: The grant of the Restricted Stock Units is not intended to be
a public offering of securities in your country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filing with the local securities authorities
(unless otherwise required under local law).



21.
Addendum: Notwithstanding any provisions of this Award Agreement to the
contrary, the Restricted Stock Units shall be subject to any special terms and
conditions for your country of residence (and country of employment, if
different) set forth in an addendum to this Award Agreement (an "Addendum").
Further, if you transfer your residence and/or employment to another country
reflected in an Addendum to this Award Agreement at the time of transfer, the
special terms and conditions for such country will apply to you to the extent
the Company determines, in its sole discretion, that the application of such
terms and conditions is necessary or advisable in order to comply with local
laws, rules and regulations or to facilitate the operation and administration of
the Restricted Stock Units and the Plan (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
your transfer). In all circumstances, any applicable Addendum shall constitute
part of this Award Agreement.



22.
Additional Terms and Conditions: The Company reserves the right to impose other
requirements on the Restricted Stock Units, any Shares acquired pursuant to the
Restricted Stock Units and your participation in the Plan to the extent the
Company determines, in its sole discretion, that such other requirements are
necessary or advisable in order to comply with local law, rules and regulations
or to facilitate the operation and administration of the Restricted Stock Units
and the Plan. Such requirements may include (but are not limited to) requiring
you to sign any agreements or undertakings that may be necessary to accomplish
the foregoing.



23.
Severability: The provisions of this Award Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.



24.
Age Discrimination: If you are resident and/or employed in a country that is a
member of the European Union, the grant of the Restricted Stock Units and this
Award Agreement are intended to comply with the age discrimination provisions of
the EU Equal Treatment Framework Directive, as implemented into local law (the
"Age Discrimination Rules"). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of the Award Agreement, the Addendum
or the Plan are invalid or unenforceable, in whole or in part, under the Age
Discrimination Rules, the Company, in its sole discretion, shall have the power
and authority to revise or strike such provision to the minimum extent necessary
to make it valid and enforceable to the full extent permitted under local law.


6

--------------------------------------------------------------------------------



25.
Governing Law: The Award Agreement shall be governed by, and construed in
accordance with, the laws of the State of Michigan without regard to any choice
of law rules thereof which might apply the laws of any other jurisdiction.



26.
Compliance with Laws: As a condition to the grant of your Award, you agree to
repatriate all payments attributable to the Shares and/or cash acquired under
the Plan (including, but not limited to, dividends, dividend equivalents and any
proceeds derived from the sale of the Shares acquired pursuant to the Restricted
Stock Units) if required by and in accordance with local foreign exchange rules
and regulations in your country of residence (and country of employment, if
different). In addition, you also agree to take any and all actions, and consent
to any and all actions taken by the Company, your Employer and the Company's
Affiliates, as may be required to allow the Company, your Employer and the
Company's Affiliates to comply with local laws, rules and regulations in your
country of residence (and country of employment, if different). Finally, you
agree to take any and all actions as may be required to comply with your
personal legal and tax obligations under local laws, rules and regulations in
your country of residence (and country of employment, if different).



27.
Entire Agreement: This Award Agreement, the Plan, the country-specific Addendum
(if applicable) and the rules and procedures adopted by the Committee contain
all of the provisions applicable to the Restricted Stock Units and no other
statements, documents or practices may modify, waive or alter such provisions
unless expressly set forth in writing, signed by an authorized officer of the
Company and delivered to you. The various provisions of this Award Agreement,
the Plan, and the Rules and procedures adopted by the Committee are severable,
and if any provision thereof is held to be unenforceable by any court of
competent jurisdiction, then such unenforceability shall not affect the
enforceability of the remaining provisions thereof.

If you have any questions regarding your Award or this Award Agreement, or would
like a copy of the Plan, please contact John Hagenbush, Director, Global
Compensation, at (616) 246-9532.
Sincerely,





--------------------------------------------------------------------------------



James P. Keane
President and Chief Executive Officer
Steelcase Inc.


Please acknowledge your agreement to participate in the Plan and this Award
Agreement, and to abide by all of the governing terms and provisions, by signing
the following representation. Your signed representation must be returned by
«Return_Date» to:


Steelcase Inc.
Attn: Nancy Kocsis
Compensation Department (GH-3C)
PO Box 1967
Grand Rapids, MI 49508
616-247-2615


Agreement to Participate and to Personal Data Processing
By signing a copy of this Award Agreement and returning it I acknowledge that I
have read the Plan, and that I fully understand all of my rights under the Plan,
as well as all of the terms and conditions that may limit my rights under this
Award Agreement and that I agree with the processing and transfer of Personal
Data as specified in this Award Agreement.

7

--------------------------------------------------------------------------------







Date: _________________________    Signature: ______________________________
                        <<Name>>
<<SAP PerNr>>


ADDENDUM TO THE steelcase inc.
RESTRICTED STOCK UNIT AGREEMENT
In addition to the terms and conditions set forth in the Award Agreement, the
Award is subject to the following terms and conditions. All defined terms
contained in this Addendum shall have the same meaning as set forth in the Plan
or defined hereunder. If you are employed in a country identified in the
Addendum, the additional terms and conditions for such country shall apply. If
you transfer residence and/or employment to a country identified in the
Addendum, the additional terms and conditions for such country shall apply to
the extent the Company determines, in its sole discretion, that the application
of such terms and conditions is necessary or advisable to comply with local law,
rules and regulations or to facilitate the operation and administration of the
Restricted Stock Units and the Plan (or the Company may establish alternative
terms and conditions as may be necessary or advisable to accommodate your
transfer).
FRANCE
English Language. The parties to the Award Agreement acknowledge that it is
their express wish that the Award Agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English. Les parties
reconnaissent avoir exigé la rédaction en anglais de la présente convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaires
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.


HONG KONG
1.
Lapse of Restrictions. If, for any reason, Shares are issued to you within six
(6) months of the Grant Date, you agree that you will not sell or otherwise
dispose of any such Shares prior to the six (6) month anniversary of the Grant
Date.

2.
IMPORTANT NOTICE. WARNING: The contents of the Award Agreement, the Addendum,
the Plan, and all other materials pertaining to the Restricted Stock Units
and/or the Plan have not been reviewed by any regulatory authority in Hong Kong.
You are hereby advised to exercise caution in relation to the offer thereunder.
If you have any doubts about any of the contents of the aforesaid materials, you
should obtain independent professional advice.

3.
Wages. The Restricted Stock Units and Shares subject to the Restricted Stock
Units do not form part of your wages for the purposes of calculating any
statutory or contractual payments under Hong Kong law.

4.
Nature of the Plan. The Company specifically intends that the Plan will not be
treated as an occupational retirement scheme for purposes of the Occupational
Retirement Schemes Ordinance ("ORSO"). To the extent any court, tribunal or
legal/regulatory body in Hong Kong determines that the Plan constitutes an
occupational retirement scheme for the purposes of ORSO, the grant of the
Restricted Stock Units shall be null and void.

INDIA
Repatriation Requirements. As a condition of this Award, you agree to repatriate
all sales proceeds and dividends attributable to Shares acquired under the Plan
in accordance with local foreign exchange rules

8

--------------------------------------------------------------------------------



and regulations. Neither the Company nor any of its Affiliates shall be liable
for any fines or penalties resulting from your failure to comply with applicable
laws.


MEXICO
Extraordinary Item of Compensation. You expressly recognize and acknowledge that
your participation in the Plan is a result of the discretionary and unilateral
decision of the Company, as well as the your free and voluntary decision to
participate in the Plan in accordance with the terms and conditions of the Plan,
your Award Agreement and this Addendum. As such, you acknowledge and agree that
the Company may, in its sole discretion, amend and/or discontinue your
participation in the Plan at any time and without any liability. The value of
the Restricted Stock Units is an extraordinary item of compensation outside the
scope of your employment contract, if any. The Restricted Stock Units are not
part of your regular or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits, or any similar payments,
which are the exclusive obligations of your Employer.


NETHERLANDS
Waiver of Termination Rights. You waive any and all rights to compensation or
damages as a result of a termination of employment, insofar as those rights
result or may result from: (a) the loss or diminution in value of such rights or
entitlements under the Plan; or (b) you ceasing to have rights, or ceasing to be
entitled to any Awards under the Plan as a result of such termination of
employment.


SPAIN
1.    Acknowledgement of Discretionary Nature of the Plan; No Vested Rights
By accepting the Award, you consent to participation in the Plan and acknowledge
receipt of a copy of the Plan.
You understand that the Company has unilaterally, gratuitously and in its sole
discretion granted Restricted Stock Units under the Plan to individuals who may
be employees of the Company or its Affiliates throughout the world. The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Affiliates on an ongoing basis. Consequently, you understand that the
Restricted Stock Units are granted on the assumption and condition that the
Restricted Stock Units and the Shares acquired upon settlement of the Restricted
Stock Units shall not become a part of any employment contract (either with the
Company or any of its Affiliates) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever. In addition, you understand that this grant would not be made
to you but for the assumptions and conditions referenced above; thus, you
acknowledge and freely accept that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason the Award
shall be null and void.
You understand and agree that, as a condition of the Award, unless otherwise
provided in section 5 of the Award Agreement, any unvested Restricted Stock
Units as of the date you cease active employment will be forfeited without
entitlement to the underlying Shares or to any amount of indemnification in the
event of termination of employment. You acknowledge that you have read and
specifically accept the conditions referred to in the Award Agreement regarding
the impact of a termination of employment on the Restricted Stock Units.
2.
Termination for Cause. Notwithstanding anything to the contrary in the Plan or
the Award Agreement, "Cause" shall be as defined as set forth in the Award
Agreement, regardless of whether the termination of employment is considered a
fair termination (i.e., "despido procedente") under Spanish legislation.

UNITED KINGDOM

9

--------------------------------------------------------------------------------



1.    Withholding Taxes. The following provision supplements Section 11 of the
Award Agreement.
If payment or withholding of the income tax due in connection with the Award is
not made within 90 days after the end of the U.K. tax year in which the event
giving rise to the income tax liability occurred or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
(the "Due Date"), the amount of any uncollected income tax shall constitute a
loan owed by you to your Employer, effective as of the Due Date. You agree that
the loan will bear interest at the then-current official rate of Her Majesty's
Revenue & Customs ("HMRC"), it shall be immediately due and repayable, and the
Company or your Employer may recover it at any time thereafter by any of the
means referred to in Section 11 of the Award Agreement.
2.
Exclusion of Claim. You acknowledge and agree that you will have no entitlement
to compensation or damages insofar as such entitlement arises or may arise from
your ceasing to have rights under or to be entitled to the Restricted Stock
Units, whether or not as a result of termination of employment (whether the
termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Restricted Stock Units. Upon the grant of the Award,
you shall be deemed to have waived irrevocably any such entitlement.

* * * * *



10